DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 28 October 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemla et al. (U.S. Patent 4,597,638) in view of Schwagmann et al. (“Terahertz Emission Characteristics of ErAs:InGaAs-based Photoconductive Antennas Excited at 1.55 µm”).
Claim 1:  Chemla et al. et al. discloses use of a photoconducting layered material (120; column 10, line 55 – column 11, line 16) for producing or detecting high frequency radiation, wherein, in the photoconducting layered material (120), a semiconductor material (AlGaSb; column 26, lines 52-56) comprised of an alloy comprised of InGaAs, InGaAsSb, or GaSb, with an admixture of Al, is disposed on a suitable support substrate (GaAs substrate; column 10, line 55 – column 11, line 16) and the photoconducting layered material (120) has at least two material layers (alternating AlGaSb layers) comprised of the semiconductor material InGaAlAs, InGaAlAsSb, or GaAlSb, with different contents of Al (column 10, line 55 – column 11, line 16).
Chemla et al. also appears not to explicitly disclose the semiconductor material has inclusions of rare earth (V) compounds.
Schwagmann et al., however, discloses ErAs islands in InGaAs material class produces ultrashort electron lifetimes (page 1, left column, lines 16-27).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to modify Chemla et al. with the disclosure of Schwagmann et al. to have ErAs in the GaAlSb in order to have the predictable result of ultrashort electron lifetimes.  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has inclusions of rare earth (V) compounds.
Since the disclose of Chemla et al. in view of Schwagmann et al. is substantially identical to the claimed invention, Chemla et al. in view of Schwagmann et al. would therefore disclose use of the photoconducting layered material for producing or 
Claim 2:  Chemla et al. discloses the support substrate is InP or GaAs (column 10, line 55 – column 11, line 16).
Claim 3:  Schwagmann et al. discloses the inclusions contain ErAs or ErSb (page 1, left column, lines 16-27).
Claim 4:  Chemla et al. discloses the layered material arrangement (120) has a material layer (AlGaSb) comprised of an inventive semiconductor material with an admixture of Al, and an adjoining material layer (GaAs of layer 120; column 5, lines 54-62) comprised of an alloy without an admixture of Al or comprised of a semiconductor material with a low admixture of Al.
Claim 5:  Chemla et al. discloses a layered material arrangement (120) has an arrangement of a plurality of superposed material layers (AlGaSb and GaAs of layer 120) wherein a certain layer (AlGaSb) is comprised of an inventive semiconductor material with an admixture of Al and the adjoining layer (GaAs of layer 120; column 5, lines 54-62) is comprised of an alloy without an admixture of Al or an alloy with a small admixture of Al, and these structures are stacked above each other, with an overall thickness of more than 300 nm (column 5, lines 54-62).
Claim 6:  Since Chemla et al. discloses three layers of AlGaSb (Fig. 3 and column 10, line 55 – column 11, line 16), and Chemla et al. in view of Schwagmann et 
Claim 7:  Chemla discloses the material layer (GaAs) without inclusions of rare earth (V) compounds which is disposed between two neighboring material layers with inclusions of rare earth (V) compounds has a layer thickness of less than 200 nm (column 5, lines 54-62).
Claim 8:  Chemla et al. in view of Schwagmann et al. discloses all the limitations of claim 1.  
Chemla et al. in view of Schwagmann et al., as applied to claim 1, appears not to explicitly disclose the semiconductor material has an at least compensating doping.
Schwagmann et al., however, further discloses adding p-type dopants to the InGaAs material class to enhance dark resistivity (page 1, right column, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to modify Chemla et al. in view of Schwagmann et al., as applied to claim 1, with the further disclosure of Schwagmann et al. in order to have p-type dopants in the AlGaSb of Chemla et al. to have the predictable result of enhanced dark resistivity.  Chemla et al. in view of Schwagmann et 
Claim 9:  Chemla et al. in view of Schwagmann et al. discloses all the limitations of claim 6.  
Chemla et al. in view of Schwagmann et al., as applied to claim 6, appears not to explicitly disclose the semiconductor material has an at least compensating doping, and, wherein the material layers with inclusions of rare earth (V) compounds have strong doping, and the material layer without inclusions of rare earth (V) compounds has weak doping or no doping.
Schwagmann et al., however, further discloses adding p-type dopants to the InGaAs material class to enhance dark resistivity (page 1, right column, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to modify Chemla et al. in view of Schwagmann et al., as applied to claim 6, with the further disclosure of Schwagmann et al. to have p-type dopants in the AlGaSb of Chemla et al. in order to have the predictable result of enhanced dark resistivity.  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has an at least compensating doping.
Further, the amount of doping of a semiconductor material is a result-affecting parameter because too little doping and the layer is not conductive enough, and too much doping and the layer is too conductive for the intended function of the layer.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to optimize the doping amount 
Claim 10:  The recitation “the THz radiation component is one of a photo-mixer device or a THz radiation producer” has been considered and determined to be intended use, making the claim scope not distinguish over a photoconducting layered material arrangement capable of the intended use recitation.  See M.P.E.P. § 2114, and precedents cited therein.  Since Chemla et al. in view of Schwagmann et al. discloses the photoconducting layered material for producing or detecting high frequency radiation in a THz radiation component (see rejection of claim 1 above), the photoconducting layered material of Chemla et al. in view of Schwagmann et al. (see rejection of claim 1 above) would be capable of the intended recitation.
Claim 11:  Chemla et al. discloses a radiation component configured to use a photoconducting layered material (120; column 10, line 55 – column 11, line 16) for producing or detecting high frequency radiation, wherein, in the photoconducting layered material (120), a semiconductor material (AlGaSb; column 26, lines 52-56) comprised of an alloy comprised of InGaAs, InGaAsSb, or GaSb, with an admixture of Al, is disposed on a suitable support substrate (GaAs substrate; column 10, line 55 – column 11, line 16) and the photoconducting layered material (120) has at least two material layers (alternating  AlGaSb layers) comprised of the semiconductor material InGaAlAs, InGaAlAsSb, or GaAlSb, with different contents of Al.  
Chemla et al. appears not to explicitly disclose the semiconductor material has inclusions of rare earth (V) compounds.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to modify Chemla et al. with the disclosure of Schwagmann et al. to have ErAs in the GaAlSb in order to have the predictable result of ultrashort electron lifetimes.  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has inclusions of rare earth (V) compounds.
Since the disclose of Chemla et al. in view of Schwagmann et al. is substantially identical to the claimed invention, Chemla et al. in view of Schwagmann et al. would therefore disclose a THz radiation component configured to use of the photoconducting layered material for producing or detecting high frequency radiation and which is operated with laser devices having a laser light wavelength between 950 and 1100 nm and that the semiconductor material comprised of InGaAlAs, InGaAlAsSb, or GaAlSb would have a band gap of more than 1 eV, as a consequence of the admixed portion of Al (see M.P.E.P. § 2112.01).  
Claim 12:  Chemla et al. discloses the support substrate is InP or GaAs (column 10, line 55 – column 11, line 16).
Claim 13:  Schwagmann et al. discloses the inclusions contain ErAs or ErSb (page 1, left column, lines 16-27).
Claim 14:  Chemla et al. discloses the layered material arrangement (120) has a material layer (AlGaSb) comprised of an inventive semiconductor material with an admixture of Al, and an adjoining material layer (GaAs of layer 120; column 5, lines 54-
Claim 15:  Chemla et al. discloses a layered material arrangement (120) has an arrangement of a plurality of superposed material layers (AlGaSb and GaAs of layer 120) wherein a certain layer (AlGaSb) is comprised of an inventive semiconductor material with an admixture of Al and the adjoining layer (GaAs of layer 120; column 5, lines 54-62) is comprised of an alloy without an admixture of Al or an alloy with a small admixture of Al, and these structures are stacked above each other, with an overall thickness of more than 300 nm (column 5, lines 54-62).
Claim 16:  Since Chemla et al. discloses three layers of AlGaSb (Fig. 3 and column 10, line 55 – column 11, line 16), and Chemla et al. in view of Schwagmann et al. discloses the AlGaSb having inclusions of rare earth (V) compounds,  Chemla et al. in view of Schwagmann et al. would therefore the photoconducting layered material arrangement has at least three material layers comprised of the semiconductor material InGaAlAs, InGaAlAsSb, or GaAlSb, wherein a material layer (GaAs of Chemla et al. as shown in Fig. 3) without inclusions of rare earth (V) compounds is disposed between two neighboring material layers (modified layer of Chemla et al. in view of Schwagmann et al.) with inclusions of rare earth (V) compounds.
Claim 17:  Chemla et al. discloses the material layer (GaAs) without inclusions of rare earth (V) compounds which is disposed between two neighboring material layers with inclusions of rare earth (V) compounds has a layer thickness of less than 200 nm (column 5, lines 54-62).
Claim 18:  Chemla et al. in view of Schwagmann et al. discloses all the limitations of claim 16. 
 Chemla et al. in view of Schwagmann et al., as applied to claim 16, appears not to explicitly disclose the semiconductor material has an at least compensating doping, and, wherein the material layers with inclusions of rare earth (V) compounds have strong doping, and the material layer without inclusions of rare earth (V) compounds has weak doping or no doping.
Schwagmann et al., however, further discloses adding p-type dopants to the InGaAs material class to enhance dark resistivity (page 1, right column, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to modify Chemla et al. in view of Schwagmann et al., as applied to claim 16, with the further disclosure of Schwagmann et al. to have p-type dopants in the AlGaSb of Chemla et al. in order to have the predictable result of enhanced dark resistivity.  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has an at least compensating doping.
Further, the amount of doping of a semiconductor material is a result-affecting parameter because too little doping and the layer is not conductive enough, and too much doping and the layer is too conductive for the intended function of the layer.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to optimize the doping amount in the material layers with and without inclusions of rare earth (V) compounds (see, for example M.P.E.P. § 2144.05).
Claim 19:  Chemla et al. in view of Schwagmann et al. discloses all the limitations of claim 11.  
Chemla et al. in view of Schwagmann et al., as applied to claim 11, appears not to explicitly disclose the semiconductor material has an at least compensating doping.
Schwagmann et al., however, further discloses adding p-type dopants to the InGaAs material class to enhance dark resistivity (page 1, right column, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to modify Chemla et al. in view of Schwagmann et al., as applied to claim 11, with the further disclosure of Schwagmann et al. to have p-type dopants in the AlGaSb of Chemla et al. in order to have the predictable result of enhanced dark resistivity.  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has an at least compensating doping.
Claim 20:  The recitation “the THz radiation component is one of a photo-mixer device or a THz radiation producer” has been considered and determined to be intended use, making the claim scope not distinguish over a photoconducting layered material capable of the intended use recitation (see M.P.E.P. § 2114, and precedents cited therein).  Since Chemla et al. in view of Schwagmann et al. discloses the THz radiation component configured to use the photoconducting layered material (see rejection of claim 11 above), the photoconducting layered material of Chemla et al. in view of Schwagmann et al. (see rejection of claim 11 above) would be capable of the intended recitation.

Response to Arguments
Applicant's arguments filed 28 October 2020 have been fully considered but they are not persuasive. 
Applicant contends Chemla et al. is related to an optically nonlinear material, not a photoconducting layered material as claimed in claim 1.
Examiner notes that the material of Chemla et al. are similar to Applicant’s photoconducting layered material and would therefore be considered photoconducting (see rejection of claim 1 above).
Applicant contends Chemla et al. does not disclose the photoconducting layered material with different contents of Al.
Examiner notes that Chemla et al. discloses the structure 120 is made of alternate layers with different values of Al (column 10, line 55 – column 11, line 16).  Chemla et al. would therefore disclose the photoconducting layered material with different contents of Al.
Applicant contends Schwagmann et al. refers to a material with a laser wavelength of 1550 nm, which is very different from the photoconducting layered material which can be operated with laser devices having a laser light wavelength between 950 nm and 1100nm, as defined in claim 1.  Applicant further contends Schwagmann et al. does not disclose a material as defined in claim 1 with some content of Al, nor at least two layers with different contents of Al.
Examiner notes that Schwagmann et al. is not relied upon for a photoconducting layered material which can be operated with laser devices having a laser light wavelength between 950 nm and 1100nm, a material with some content of Al, nor at 
Applicant contends the Examiner errs in assuming that the disclosure of ErAs islands between InGaAs, of Schwagmann et al., will teach a person skill in the art that ErAs islands will have the same effect for all other material and combination of elements like, e.g., the material as defined in claim 1.
Examiner notes that Chemla et al. discloses InGaAs and AlGaSb can be used in the structure 120 (column 26, lines 52-56), and therefore one of ordinary skill in the art would be motivated to have ErAs in the GaAlSb in order to have the predictable result of ultrashort electron lifetimes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815